                                                                                 CLERK'
                                                                                      S OFFICE U.s.DISm COURT
                                                                                        ATQANVILLE,VA
                                                                                             FILED
                       IN TH E UNITED STATES DISTRICT COURT
                      FO R TH E W E STER N D ISTR ICT O F VIR G IN IA                   MAt 2 3 2212
                                  R O A N O K E D IW SIO N                           JULA I DUDLEY       ERK
                                                                                   sv:y-DEPUW CL K
H ERBER T O V ERTO N,AR .,

              Plaintiff,                             CA SE N O .7:19CV 00267

V.                                                   M EM O M ND U M O PIN IO N

V ETER AN S A FFA IR S M E DICA L
CEN TER,R O A N O K E V IR G IN IA ,                 By: H on.Jaclkson L .K iser
                                                         Senior U nited StatesD istrictJudge
              D efendant.


       PlaintiffHerbertOverton,Jr.,a Virginia inmate proceeding pro K ,filed this civilrights

action ptlrsuantto Bivensv.Six UnknownN nmed AcentsofFed.Btlreau ofNarcotics,403 U.S.

388(1971),withjurisdictionvestedunder28U.S.C.5 1331.1concludethatOverton'scomplaint
failsto stateany claim actionable underBivensandmustbesummarily dism issed.l

       Overton alleges that he was Ctsexually assaulted and assaulted'' by six people who

çdsqueezled his)but'tand ...putEhimqin restraintsforno apparentreasonp''whilethey falsely
claimedthathehadassaulted someone.(Compl.2 (ECFNo.1q.)TheonlydefendantthatOverton
namesisthettvetermhsAffairsMedicalCenter''inRoanoke,Virginia.
       In Bivens,theSuprem eCourtrecognized thatfederalcourtshaveauthorityunder28U .S.C.

j 1331to award monetary dnmagesto persons who prove deprivation ofconstitutionalrights
through the conduct ofindividual,federalofficials.403 U.S.at 392.As there is no veterans'

hospitalin Roanoke,Iwillassum ethatOverton intendsto suethem edicalcenteroperated by the

Departm entofVeteransAffairsin Salem ,Virginia.A m edicalcenter,however,doesnotqualify




       1 A complaintfiled by an inmate against$ta governmentalentity''may be dismissed under 28 U.S.C.
j1915A(b)(1)ifthecomplaintisttgivolous,maliciousorfailstostateaclaim uponwhichreliefmaybegranted.''
asproperdefendantin aBivensaction,becauseitisnotafederalofscial.See,e.c.,FDIC v.M ever,

510U.S.471,484-86(1994)(holdingthataBivensactionisunavailableagainstfederalagencies).
       W hilethecourtsom etimesallow sproâqlitigantstonm end acom plaintifitappearsto state

apossible,viableclaim againstsomeone,Ido notfind thatoption warrantedin thiscase.Because

Bivensactionsdonothavean expresslimitperiod,claimsfiledpursuantto Bivensaresubjectto
theanalogousstate statute oflimitations.Blanck v.McKeen,707F.2d 817,819 (4th Cir.1983).
Ovelon'sallegationsconcern conductthatoccurred in Virginia.Accordingly,hisBivens claim s

aboutthatconductm ustbebroughtçswithintwoyearsafterthecauseofactionaccrues,''asrequired

bytheVirginiaCode.Va.CodeAnn.j8.01-243(A).Recordsinthiscotu.
                                                           tindicatethatOverton's
claimsarisefrom alleged eventsatthemedicalcenterthatoccurred in October2010.SeeOverton

v.VeteransAffairs M edicalCenter.Roanoke Vircinia,7:18CV00114 (W .D.Va.2018)(see
complaint, first page); Overton v. Veterans Affairs M edical Center, Roanoke Vircinia,
7:18CV00437 (W .D.Va.2018)(see complaint,fourth page).Overton iscurrently confined ata
federalprisoninMissouriandhasbeenforwelloverayear.Beforethat,V wasconfinedatthe
federalmedicalcenter in Butner,North Carolina,for som e time,as reflected by other claim s

initially raised in the complaintin thiscase.zBecauseInm satisfiedthatOverton'sclaim sagainst

anyonefrom them edicalcenterin Salem arenow barred by the applicable statuteoflimitations,l

declineto allow him to filean amended complaintin thisaction.




       2 By previousorder,1severed Overton'sclaimsagainstindividualsatButnerand transferred them
to theUnited StatesDistrictCourtfortheEastern DistrictofN orth Carolina.
                                               2
       Forthe stated reasons,lfind itappropriate to dismiss this action withoutprejudice,
ptlrsuanttoj 1915A(b)(1),asfrivolous.Anappropriateorderwillenterthisday.Dismissalwithout
prejudiceleavesOvertonfreetorefilehisclaimsinanew andseparatecivilactionifhecancorrect
the deficienciesdescribed herein.

       TheClerk isdirected to send copiesofthism em orandmn opinion andaccompanyingorder

to plaintiff.

       Ex-rEltlothisX' RdayofMay,2019.
                                           2                          &
                                         A:C               e 1
                                        SE 1OR U N ITED STA TES D ISTRICT JU D GE
